JS 44 (Rev 06tJ7)
                                                   JFL
                                   Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 1 of 26
                                                                                        CIVIL COVER SHEET                                                          S: I o-cv- L{C/g)
:he JS 44 'IVll cover sheet and the mformat10n contained herem neither replace nor supplement the filing and service ofp:eadmgs or other papers as required by la"'. except as
provided b} local rules of court This form. approved by the Judicial Conference of the Cnited States m September 1974, 1s required for the use of the Clerk of Court for the
purpose of 1mt1atmg the CIVIi docket sheet (SEB /N~TRUCT10NS ON NrXI PA(,f Or T1l/S FORM)

I. (a) PLAINTIFFS



     (b)     Count} of Residence of First Listed Plaint1f                                                                  C ounfy of Residence of First l isted Defendant
                                    fEXlf:.PT IN 1:   s. Pl.A!Iv7 n           CASR~J                                                                        ruv us PlAJN7 /ff CASES ()N
                                                                                                                           NOTF        :1' LA1'D CONDEMJ\iArIO'-" CASES. C5I THF LOCAT!O'< Of
                                                                                                                                       THE TRACT Of LAND :1'VOl \T.D

  ( C) Attomei s ff 1rm !\,ame Address. and I e/ephone !\,                                                                 Attorneys 'If Known;
Christopher P Lyden Esquire                                                                                              John P Gonzales. Esquire - 2000 Market Street. Ste 2000. Ph1la. PA
53 N Duke Street. Ste 205. Lancaster. PA 17                                                                              David MacMatn. Esquire - 433 W Market Street. Ste 200. West
71 7-393-8000                                                                                                            Chester. PA

II. BASIS OF JLRISDICTION (Place an                                  T    mOneBoxUnl~}                       III. CITIZEl'ISHIP OF PRINCIPAL PARTIES IP/ace an                                      X mOneBoxforPlamttf!
                                                                                                                       ff or Diversity Case> Uni}!                                         and One Box for flefendant1
j    1     L S (Jovemment                   Cl 3   federal Quesllon                                                                               PTF         DEF                                         PTF        DEF
             Plamuff                                 f(J   S.   (jovernmem Nor a Party1                           Clllzen of This 5tate           Cl i        Cl I     Incorporated or Pnnc1paJ P;ace       '.J 4    '.1 4
                                                                                                                                                                         of Busmess lo Tins State

            5 Government                    Cl 4   Diversity                                                      Cillzen of Another State          '.J 2     Cl   2   Incorporated and Pnnc1pal Place           CJ   5   Cl 5
             Defendant                               flnd1ca1e     Cmzen'iihtp uf Parties m /rem fl{)                                                                     of Busmess In Another State

                                                                                                                  Cillzen or Subject of a           Cl 3      Cl   3   foreign '<allon                           Cl 6     Cl 6
                                                                                                                    Foret n Coun
IV. l'IATt;RE OF Sl;IT rP!acean x-                              mrJneBox OntYJ
                                                                              0     s
'.1 110 Insurance                            PERSONALINJl:RY                          PERSO'IAL I'IJLR'\'         '.1 625 Drug Related Seizure         '1 422 Appeal 28 CS(' 158           '.J 375False Clauns Act
'.J :20 Manne                           Cl   3 IO Alrplane                        Cl 36.5 Personal <nJUI) .              of Property 2 l CSC 881       Cl 423 Withdrawal       Cl J 76 Qui Tam (31 USC
Cl 130 Miller Act                       "1   315 Airplane Product                          Product Ltabihty       '1 690 Other                                28 LSC 157                J729(a))
'.J 140 Negotiable Instrument                     I.1ab1hty                       Cl 367 Health Care,                                                                          Cl 400 State Reapporuonment
'.J I 50 Recovery of Overpayment        I    320 Assault. libel &                         PhannaceutJca;                                       l;:::!m:ii!!:B.'.i~E;:i~=::::l '.J 410 Antitrust
          & P.nforcernent of Judgment             Slander                                  Personal Injury                                      Cl 820 Copynghts               .'J 4 JO Banks and Bankmg
'.J I 5 I Medicare Ac.t                 :J   BO Federal I:mployers ·                       Product l.rnbthty                                    '.J 810 Patent                 Cl 450 Commerce
Cl 152 Recovery of Defaulted                       L1ab1l11}                      Cl 368 Asbestos Personal                                      '.J 8.3 5 Patent · Abbreviated Cl 460 Deportallon
          Student Loans                 Cl   340 Manne                                     ln;ury Product                                                 New Drug Apphcallon  Cl 4 70 Racketeer Influenced and
          (1,xdudes Veterans}           'J   34 5 Manne Product                             Liability                                           '.J 840 Trademark                       Corrupt OrganizatJons
'.J I 5 3 Recovery of Overpayment                 l ,ab1hty                          PFRSONAL PROPERT'Y          t:===:t:limc===t'.:]smfiAtl~~Blii:i:=::;l Cl 480 Consumer Credit
          of Veteran s Benefits         'J   350 'V!otor Vell1cle                 CJ J700therfraud                I 7iOfauL.abor5tandards       '1861 HIA(ll95ffi              '.J 490Cable/SatTV
'"I 160 5tockholders Suits              Cl   355 Motor Vehicle                    Cl 371 Truth in Lending                    Act                '.J 862 Bl~k :..ung (921)      .'.1 850 Secwilles/Commod1t1eSi
 '.1 190 Other Contract                           Product Lrnb1!1ty               Cl 380 Other Persona;           Cl 720 !.abor/\1anagement     Cl 86.l '.HWC':J!WW ( 405(g))            E:xc.l!ange
Cl 195 Contract Product L1abihty        Cl   360 Other Personal                            Property Damage                   Relations          '.J 864 SS!D T1tk XVI          Cl 890 Other Statutory Act10ns
 '.J 196 francll1se                                                               '.J 38.5 Property Damage        '.J 740 Rm!way Labor Act      Cl 86.5 R51 (405(g))           '.J 891 Agncultnral Acts
                                                                                           Product L1ab1hty        '.1 75 J family and Medical                                 Cl 893 f nvrronmental Mauers
                                                                                                                             Leave Act                                         Cl 895 Freedom of loformallon
'---!.~i!:l.!:!!~~t.!...!...o'-f-f':..f.~ALl!<.!:?!:W!~'"--+.u=~=~~-~O~'NS=-1'.1                                     790 Other Labor l 111gallon      t::J5~£lWJg~,:iZ~ijiiiJ!j=~                  Act
                                           440 Other Civtl Rights                                                 '.J 791 F.mployee Retirement         '.J 870 Taxes (LS Plaintiff         '.J 896 Arbitrallon
'.J 220 Foreclosure                        441 Voting                                                                    Income 5ecunty Act                    or Defendant)               Cl 899 Admmtstrabve Procedure
Cl 230 Rent Lease & E1ecunenr              442 Employment             Cl 510 Motions to Vacate                                                         "1 871 :RS Thlfd Party                      Ac t/Rev1ew or Appeal of
Cl 240 Torts to : .and                  'J 44 J Housmg,'                      Sentence                                                                         26 LSC 7609                         Agency Dec1S10n
'.J 24 '\ Tort Product Liability                Accommodations        Cl 5 30 General                                                                                                      '"I 950 Constitunonahty of
Cl 290 All Other Real Property          ~ 445 Amer w/01sab1!lhes · Cl 535 Death Penalty                                                                                                            State Statutes
                                                E:mployment               Other:                                  Cl 462 Naturahzanon Apphcanon
                                        ., 446 Arner w/D1sab1r1t1es • '.J 540 Mandamus & Other                    '.J 465 Other lmrmgration
                                                Other                 :J 550 CIVIi Rights                                 Actions
                                        Cl 448 f.ducallon             :1 555 Pnson CondtbOn
                                                                      Cl 560 Civil Detamee ·
                                                                              Cond111ons of
                                                                              Confinement

            RIGIN     (Placean .rmOneBoxOnlyJ
           Ongmal           '.1   2 Removed from                    '.1   3       Remanded from              '.1 4 Reinstated or     '.J    5 Transferred from         '.1   6   Mult1d1stnct        '.1 8 Mu<!ld1stnct
           Proceeding               State Court                                   Appellate Court                 Reopened                    Another D1stnct                    :.mgat1on ·               L1t1gat10n -
                                                                                                                                              (specify;                          Transfer                  Dtrect hie
                                               Cite the C S C'1v1: Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)
                                              ~4~2~u~.~s~c~.i19~8~3~~~~~~~~~~~~~~~~~~~~=--======:;6.~,.....~~~
VI. CAt;SE OF ACTION                           Hnefdescnpt1onofcause
                                               V1olat1on of Constitut1ona1 R1 ht under 14th Amendment
VII. REQUESTED IN     '."J CHbCK [f nns IS A CLASS ACTION                                                            DE\1AND$
     COMPLAINT:             l,1'.'DER RCLF 23. FR Cv P

VIII. RELATED CASE(S)
                          (See mstrucuons)
      IFANY
    DAIE                                                                                                                     COR!J
    11/09/2018

                                                                                                                                                                                                NO~ 16 201
FOR OFFICE l"SE01"LY

     RFCE :PT #                     AMOL'NT                                              APP~   Yll\JG lfP                                  JLDGf                                MAG JCDGE
                        Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 2 of 26
                                                              C'llTED STA TES DISTRICT conn
                    . . ~;;:] ~1                       FOR IIIE EASTER'li DISTRICT OF PE~:'liSYLVANIA
                                                                       DESIG!'IATIO~ FORl\1                                                 18                  4 9 85
                    f~~           r
                                      ·.
                                           '   m pro "p/om"ff ro md=" '"' ru•go'> ef '"' = /'""' ""'°"                  of~,,.,.,~      " "" oppropn- ror.-1           .
Addres5ofPiain~ _                     __       _      -~~ N. Duk~Street, Ste. 20~ Lancast_er, PA 17602
Address of Defendant:                                             235 Circle Avenue Lancaster, PA 17602
                                                                          --          --                                        -       -        -

Place of Accident, Incident or Transaction:                           LCYIC - 23                                         ue, Lancaster, PA 17602



Case   ~umber                                                                                                                       :>ate Termmated

C1v1l cases are dee

       ls this case relate property mcluded m an earlier numbered smt pendmg or With                                                  YesD                ~o[{]
       prev10usly termmated     n m this court?

2      Does this case mvolve the same issue o                   e same transact10n as a pnor smt                                      Yes[{]              '\oD
       pendmg or WJthm one year prev10usly tennmated acuon m this court?

       Does this case involve the validity or mfrmgement of a patent already m suit or any earlier                                    YesD                No[Z]
       numbered case pendmg or WJthm one year prev10usly termmated action of this court'>

4      ls this case a second or successive habeas ori>us social secunty appeal, or pro se civil nghts
       case filed by the same md1v1dual?
                                                                                                                                      YesO                ~o    [ZJ
I certify that, to my knowledge, the withm c e            ~       t   D   is not related to any case now pendmg or w1thm one year previously termmated act10n m
this court except as noted above

DA Tl    11/09/2018                                            _C.R~~                                                                                 82005
                                                                           Att~t-L.aw /Pro Se Plamt1ff                                        Attorney ID   #   (if app/Icable1


CIVIL: (Pia cl' a ' in onl.' category only)

A.          Federal Question Cases:                                                              B.   Diversity Jurisdiction Cases:

0           lndemmty Contract, Manne Contract, and All Other Contracts                       01            Insurance Contract and Other Contracts
0           FF.IA                                                                            O        2    Airplane Personal Injury
            Jones Act-Personal Injury                                                        03            Assault, Defamat10n
            Antitrust                                                                        0 4           Manne Personal Iniury
            Patent                                                                           05            Motor Vehicle Personal Injury
            I .abor-Management Relations                                                     0 6           Other Personal Injury (Please specify)
             '1v1l Rights                                                                    0 7           Produ<ts Lrnb1hty
            Habeas Corpus                                                                    D s           Products Lrnb1hty - Asbestos
            Secunues Act(s) Cases                                                            0 9           All otqer Diversity Cases
            Social Secunty Review Cases                                                                    (Pleasf!.,specify)
            All other Federal Question Cases
            (Please specify)



                                                                              ARBITRA TIO!'; CERTIFICA TI01'
                                                    (The effect of this certification 1s to remove the case from eltg1b1/tty for arbitration J

I,   Ch "stopher P. Lyden, Esquire ,counselofrecordorproseplaim,ff.doherebycertJfy
             ursuant to Local CIVIi Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this CIVIi action case
             xceed the sum of $150,000 00 exclusive of mterest and costs

             ehef other than monetary damages is sought


DAH      11 /09/2018                                                   C1.!vL~                                                                        82005
                                                                           Attom~.aw         1   Pro Se Plamttff                              Attorney I D # (tj appltcable)

NOTT A tnal de novo wiJ; be a tnal by JUI) only 1fthere has been comphance "'1th FR C P 38                                                            NDV 16 2018
             Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 3 of 26
        IN THE UNITED STATES DISTRICT COL'RT FOR THE EASTERN DISTRICT OF
                                 PENNSYLVANIA




 J~l.
                        CASE MANAGEMENT TRACK DESIGNATION FORM

K      , ~minor                                                             CIVIL ACTION
          Plaintiff
                                                                                        18          4985
                  vs.                                                       No.

DAVID T. STEVENSON, former staff worker
TONY A EV A;'\;S, staff supervisor
MARK KER:S, staff supervisor
DREW FREDERICKS, director
JASMINE TORRES, staff worker
JAS\11NE VARGAS, staff worker
LISA RIOS, staff worker
RON WILSON, staff worker
TRACY KACFF\1AN, staff supervisor
AARON WRIGHT, staff worker
JOHN DOE 1, staff worker
JOH;'\; DOE 3, staff worker
LANCASTER COUNTY
                Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case \1anagement Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See§ I :03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a Case Management Track Designation Form specifying the track to which that defendant
believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE                   MA~AGEMENT          TRACKS:

(a) Habeas Corpus - Cases brought under 28 C.S.C. § 2241 through§ 2255.                                 ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits.                                                    ( )

(c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2.         ( )

(d) Asbestos ·Cases involving claims for personal injury or property damage from exposure to
asbestos.                                                                                               ( )

(e) Special \1anagement - Cases that do not fall into tracks (a) through (d) that are commonly referre to
as complex and that need special or intense management by the court. (See reverse side of this form for
detailed explanation of special management cases.)                                                      (

(f) Standard Management - Cases that do not fall into any one of the other tracks.

_ !l_tfjJ__                               _[!/4~                                  PLAJNTirJ::_ ____ _
Date                                      Attorn~~Jaw                              Attorney for
                                                                                                  NOV 16 2018.
 717-393-8000                              717-393-8080                           £tiris 'dmillerl_y9en.com
                                                                                        1


Telephone                                 FAX Number                                E-Mail Address
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 4 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 5 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 6 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 7 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 8 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 9 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 10 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 11 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 12 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 13 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 14 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 15 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 16 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 17 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 18 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 19 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 20 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 21 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 22 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 23 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 24 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 25 of 26
Case 5:18-cv-04985-JFL Document 1 Filed 11/16/18 Page 26 of 26
